CROW, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Hooley was indicted by the Grand Jury of Logan county, under 13028 GC., in said Logan county, for unlawfully agreeing to take and transport and taking and transporting one Mary Ellen T., of the age of 17 years, and Beulah B., of the age of 14 years, from West Liberty, in said county of Logan, to Springfield, in Clarke county, for the purpose of lewdness, and unlawfully engaging in lewdness with the girls, etc., describing his acts. Hooley was convicted and sentenced.
The indictment was attacked for duplicity and on the ground that it does not sufficient set forth an offense, and it was contended that at the trial errors occurred in the admission *332and rejection of evidence, in the charge and refusal of the trial court to charge, and that the verdict was not sustained by sufficient evidence. Upon error the Logan Court of Appeals held:
Attorneys — E. K. Campbell, Pros. Atty., for State; Miller & Middleton, for Hooley; all of Bellefontaine.
That more than one offense is not charged, hut that the pleading failed because the essential element of intent is absent; that the offense of taking and transporting, defined in 13031-13 GC. is not sufficiently pleaded, but that the indictment does charge an offense under the last section named; that the defend-ent unlawfully engaged in lewdness by offering intoxicating liquor to the girls, and attempting to induce each and both of them to engage in prostitution. After discussing the evidence and acts of the accused, the court announced that it was not called upon to determine whether the evidence justified the finding of the jury as the only testimony located the act of lewdness at a certain school house, but there was no evidence to show that the house was in Logan county, and it is not a matter of judicial knowledge.
It also found that the trial court erred in assuming in its charge that a certain rubber, proven to have been talked about by the accused, to the girls, was a device for the purpose of preventing conception, when in fact the character of the rubber should have been submitted to the jury. For' the reasons of the lack of proof of venue, and for the error in the charge, the judgment of the Common Pleas is reversed.